DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 and 6-12 in the reply filed on 07/19/2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature of the claimed invention is that the carbon dioxide removal is carried out using an adsorption process in which at least one rinsing and displacement gas is used and at least one portion of the second or third retentate is used as the or one of the rinsing or displacement gases.  
After careful consideration of the Applicant’s arguments and claims, the Applicant agrees with the Applicant’s arguments and the restriction requirement is withdrawn.

Drawings
The drawings are objected to because:
Fig. 2 illustrates stream D as a line, but should show an arrow similarly as shown in Fig. 1 and Fig. 3
Fig. 3 illustrates a reference character M above reference character G that does not appear to label any stream or unit. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claim 1, line 17: “that at least one” should read “
Claim 1, line 1: “(100-400)” should be deleted for consistency with the newly added claims. 
Claim 2, line 1: “(100-400)” should be deleted for consistency with the newly added claims.
Claim 3, line 1: “(200-400)” should be deleted for consistency with the newly added claims.
Claim 4, line 1: “(200-400)” should be deleted for consistency with the newly added claims.
Claim 5, line 1: “(200-400)” should be deleted for consistency with the newly added claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “A method (100-400)” because it is unclear what “(100-400)” is meant to represent or refer to. The drawings appear to show three embodiments that are designated 200, 300 and 400, respectively. There is no 100 designation and it is not clear what the purpose or meaning behind the recitation is. The Examiner recommends removing “(100-400)”. For purposes of examination, the Examiner will not give weight to the recitation “(100-400)”.
Claim 1 is indefinite for reciting “at least one portion of the third permeate and/or at least one portion of the third retentate is guided back into the method” because the limitation is part of the method recited in claim 1 and therefore it is unclear how the third permeate and/or third retentate is guided back to the method. The claim does not recite that the third permeate and/or third retentate are removed from the method of claim 1, such that they would be guided back to the method of claim 1. There is also no indication as to what “guided back into the method” is meant to encompass or what actions are to be performed, and as such the scope of the claim is unclear. The specification and drawings appear to disclose and illustrate that at least a portion of the third permeate is used in the formation of the second feed mixture, at least a portion of the third retentate is used in the formation of the first feed mixture or the formation of the second feed mixture, and at least a portion of the third retentate is used as a rinsing and displacement gas. However, claim 1 already recites that at least one portion of the third permeate is used in the formation of the second feed mixture and that the third retentate is used as a rising and displacement gas, and claim 2 recites that the third retentate is used in the formation of the first feed mixture. Therefore, it is unclear if the limitation of claim 1 is attempting to limit and capture a step that is distinct from steps already explicitly recited in claims 1 and 2, and what “guided back into the method” is meant to encompass. 
Claims 2-4 and 6-12 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Claim 3 is unclear for reciting “the second permeate or the portion thereof process by pressure-swing adsorption is subjected to hydrogen removal” because it is unclear at what point the hydrogen removal is occurring. As written it would appear that the second permeate or portion thereof is processed by pressure-swing adsorption and then subjected to hydrogen removal, however, the specification and drawings clearly indicate that the hydrogen removal is upstream of the pressure-swing adsorption and is performed on the second permeate and not just a portion thereof. Therefore, the claim should be amended to recite subjecting the second permeate to hydrogen removal prior to being at least partially processed by pressure-swing adsorption. 
Claim 5 recites the limitation "the method (200)" in line 20.  There is insufficient antecedent basis for this limitation in the claim. It is also noted that claim 5 appears to use “(200)” to denote both a system and a method, and therefore it is not clear what “(200)” is meant to represent or refer to. Claim 5 is also unclear for reciting “means to guide at least one portion of the third permeate and/or at least one portion of the third retentate back into the method (200)” because since the limitation is directed to a means for performing an action and it is unclear how such action is to be performed or what actions are involved in guiding a portion back into the method, it is unclear what means would be encompassed by the limitation. 
Claim 5 is indefinite for reciting “wherein the means for carbon dioxide removal is an adsorption process” because it is unclear what structural limitations are meant to be encompassed by the limitation as the means is defined as an adsorption process rather than a means plus function.  It would appear that the claim meant to recite that the means for carbon dioxide removal is configured to carry out an adsorption process and includes at least one means for introducing a rinsing or displacement gas. 

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a method or system for extracting pure helium as recited in claims 1 and 5, respectively. Specifically, no prior art discloses a method comprising carbon dioxide removal using an adsorption process in which at least one portion of a second or third retentate is used as at least one rinsing and displacement gas or a means for carrying out carbon dioxide removal wherein the means includes a means for introducing a rinsing or displacement gas that is at least a portion of a second or third retentate. 
The closest prior art is WO2017/020919 A1 (cited in the IDS dated 07/15/2020, hereinafter referred to as “Linde” and referring to citations in the English Translation previously provided). 
Linde discloses a method and system comprising a first membrane separation stage M1, a second membrane separation stage M2, a third membrane separation stage M3, and a pressure swing adsorption A, wherein a first feed mixture is formed from a helium containing starting mixture, the first feed mixture is separated in M1 to form a first permeate 5 and a first retentate 4, a second feed mixture is formed using at least a portion of the first permeate 5 and separated in M2 to form a second permeate 7 and a second retentate 10, a third feed mixture is formed using at least a portion of the second retentate 10 and separated in M3 to form a third permeate 12 and a third retentate 11, the second permeate 7 is processed in pressure swing adsorption A to form pure helium 8 and a remaining portion 9, at least a portion of the third permeate 12 is guided back into the first permeate, and the remaining portion, third permeate and first permeate are jointly compressed and subjected to CO2 removal in an adsorption process B (Fig. 1; [0012]-[0018]; [0036]-[0037]; [0043]-[0049]).
Linde differs from the claimed invention in that Linde fails to disclose that at least a portion of the second or third retentate is used as a rinsing and displacement gas in CO2 removal step or that there are means for introducing at least a portion of the second or third retentate into the means for carrying out CO2 removal configured to perform an adsorption process. Linde explicitly discloses that the second retentate is used as a feed for the third membrane separation state M3, and the third retentate, stream 11, is withdrawn from the process. There is no motivation or rationale in the prior art to modify Linde to arrive at the Applicant’s claimed method and system.
As such, claims 1-12 are indicated as containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772